Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Claim 13 recites “wherein the depression is designed in the form of a through-passage.” The specification recites “A further alternative would be for the depression 16 to be designed in the form of a through-passage” on page 10. The examiner contends that “depression” connotes a lowered area and not a hole. However, it is clear from the specification and the applicant’s arguments that “depression” is intended to be inclusive of holes. Therefore, the examiner is considering the applicant’s interpretation of “depression” as a special definition. Thus, “depression” is being interpreted as a term that is inclusive of both a lowered area and a through-passage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 20130055506 A1), hereinafter Greer, in view of Kanbara (JP 2005121327 A), hereinafter Kanbara, and further in view of Sperl (US 2969011 A), hereinafter Sperl.

Regarding claims 1, 2, and 13, Greer discloses a transporting and presentation device for a grate insert, the device comprising: 
a main body configured to accommodate a grate insert and having a central depression, the central depression being approximately equal in size to the grate insert (“When removed from the grill 24, the grate 22 may be placed on a stand 48 to support the grate 22 until it is replaced on the grill 24, or for serving the cooked food 32” paragraph [0017]);
the depression is designed in the form of a through-passage of the main body (48 defines a through-passage). 

    PNG
    media_image1.png
    377
    496
    media_image1.png
    Greyscale

Greer does not disclose:
an insert ring configured to be placed on the main body, the insert ring having a plurality of grate-insert mounts each being elongated in a direction crossing a circumferential direction of the insert ring to receive the grate insert; 
one or more handles or recessed grips attached to the main body; or
a drip pan being inserted in a releasable manner into said central depression.

However, Kanbara teaches an insert ring configured to be placed on the main body, the insert ring having a plurality of grate-insert mounts each being elongated in a direction crossing a circumferential direction of the insert ring to receive the grate insert (“the cutting-edge small protrusion 36 of the two-stage protrusion 34 formed at the lower tip of the trivet claw 33 fits into the positioning groove 38 provided in the trivet ring 31, so that the trivet claw portion 30 is positioned. At the same time, the rotation of the trivet claw portion 30 is stopped” paragraph [0015] of the translation).

    PNG
    media_image2.png
    546
    431
    media_image2.png
    Greyscale

In view of Kanbara’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an insert ring configured to be placed on the main body, the insert ring having a plurality of grate-insert mounts each being elongated in a direction crossing a circumferential direction of the insert ring to receive the grate insert as is taught in Kanbara, in the transporting and presentation device disclosed by Greer.
One would have been motivated to include an insert ring configured to be placed on the main body, the insert ring having a plurality of grate-insert mounts each being elongated in a direction crossing a circumferential direction of the insert ring to receive the grate insert because Kanbara states “rotation of the trivet claw is stopped.” Therefore, including a mounting insert ring with grate insert mounts will improve stability by preventing sliding as compared to the mounting of Greer.

Greer, as modified by Kanbara, does not disclose: 

a drip pan being inserted in a releasable manner into said central depression

However, Sperl teaches: 
one or more handles or recessed grips attached to the main body (5a); and 
a drip pan being inserted in a releasable manner into said central depression (6)

    PNG
    media_image3.png
    352
    496
    media_image3.png
    Greyscale

In view of Sperl’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
one or more handles or recessed grips attached to the main body; and 
a drip pan being inserted in a releasable manner into said central depression as is taught in Sperl, in the device disclosed by Greer.
One would have been motivated to include one or more handles or recessed grips attached to the main body because Sperl states “The lower dish section 5 has integrally formed or otherwise rigidly secured thereto, outstanding handle flange sections or portions 5a which enable the base to be grasped firmly from at least opposite or end portions thereof without danger of the hands of the attendant being burned” (column 2, line 27). Therefore, including handles will protect the user from burns.


Regarding claim 7, Greer, as modified by Kanbara and Sperl, discloses the transporting and presentation device for a grate insert as claimed in claim 1, wherein the insert ring has an upper edge (The insert ring 31, 37 taught Kanbara has an upper edge).

Regarding claim 14, Greer, as modified by Kanbara and Sperl, discloses the transporting and presentation device for a grate insert as claimed in claim 1, wherein the grate insert is at least one of round, or rectangular (Round), wherein, in addition to a grill-like inser, a special functional insert in the form of at least one of a pizza stone, a grilling-pan insert, a sear grate, a Dutch oven is insertable in the device (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, a pizza stone would be insertable in the device as modified).

Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, and further in view of Crawford (US 2799147 A), hereinafter Crawford.

Regarding claims 3, 4, and 15, Greer, as modified by Kanbara and Sperl, discloses the transporting and presentation device for a grate insert as claimed in claim 2. 

Greer, as modified by Kanbara and Sperl, does not disclose:
wherein a protrusion and/or a mount are/is arranged in the center of the central depression; or 


However, Crawford teaches:
wherein a protrusion and/or a mount are/is arranged in the center of the central depression (Either of elements 16 or the raised central portion); and 
wherein an underside of the vessel has a hollow for accommodating the protrusion in the central depression (Elements 19 or within 17).

    PNG
    media_image4.png
    239
    354
    media_image4.png
    Greyscale

In view of Crawford’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein a protrusion and/or a mount are/is arranged in the center of the central depression; and 
wherein an underside of the vessel has a hollow for accommodating the protrusion in the central depression as is taught in Crawford, in the device as presently modified.
One would have been motivated to include:
wherein a protrusion and/or a mount are/is arranged in the center of the central depression; and 
wherein an underside of the vessel has a hollow for accommodating the protrusion in the central depression because Crawford states “Another object of the invention is to provide, in a device of the character set forth, means for preventing lateral slippage” (column 1, line 38). Therefore, including the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, and further in view of McDermott (US 5901699 A), hereinafter McDermott.

Regarding claim 5, Greer, as modified by Kanbara and Sperl, discloses the transporting and presentation device for a grate insert as claimed in claim 2. 

Greer, as modified by Kanbara and Sperl, does not disclose wherein a heat-storage unit is inserted in the drip pan or beneath the drip pan.

However, McDermott teaches wherein a heat-storage unit is inserted in the main body (40).

    PNG
    media_image5.png
    223
    763
    media_image5.png
    Greyscale

In view of McDermott’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a heat-storage unit is inserted in the main body as is taught in McDermott, in the device as presently modified.
One would have been motivated to include wherein a heat-storage unit is inserted in the main body because McDermott states “the present invention is a heat retaining food service base for use with a plate carrying previously prepared food for maintaining the prepared food warm during an extended period of time” (column 2, line 50). Therefore, including the heat-storage unit will maintain the .

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, and further in view of Parks (US 3972089 A), hereinafter Parks.

Regarding claims 6 and 18, Greer, as modified by Kanbara and Sperl, discloses the transporting and presentation device for a grate inserts as claimed in claim 2.

Greer, as modified by Kanbara and Sperl, does not disclose wherein the insert ring has a lower edge for engagement in the depression, wherein a further encircling, step-like depression is formed in the upper side of the main body such that the insert ring fits into said further depression.

However, Parks teaches wherein the insert ring has a lower edge for engagement in the depression, wherein a further encircling, step-like depression is formed in the upper side of the main body such that the insert ring fits into said further depression (“Referring to FIG. 3, container 11 is shown having top surface 31 and inside surface 28. Inside surface 28 terminates in shoulder 29 dimensioned for receiving adapter ring 32” column 2, line 33).

    PNG
    media_image6.png
    545
    211
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    174
    187
    media_image7.png
    Greyscale

In view of Parks’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the insert ring has a lower edge for engagement in the depression, wherein a further encircling, step-like depression is formed in the upper side of the main body such that the insert ring fits into said further depression as is taught in Parks, in the transporting and presentation device as presently modified.
One would have been motivated to include wherein the insert ring has a lower edge for engagement in the depression, wherein a further encircling, step-like depression is formed in the upper side of the main body such that the insert ring fits into said further depression because Parks states “A further novel feature lies in the utilization of adapter rings on the open end for utilization with different sized brake drums” (Column 1, line 34). Therefore, including the arrangement of Parks will enable the use 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, and further in view of Cheatham (US 5174196 A), hereinafter Cheatham.

Regarding claim 8, Greer, as modified by Kanbara and Sperl, discloses the transporting and presentation device for a grate insert as claimed in claim 1. 

Greer, as modified by Kanbara and Sperl, does not disclose wherein a device-covering cloche is configured to be set down on the main body.

However, Cheatham teaches wherein a device-covering cloche is configured to be set down on the main body (“a clear cover 32 may be mounted over and supported on the top surface 18 of the tray” column 4, line 22).

    PNG
    media_image8.png
    450
    502
    media_image8.png
    Greyscale

In view of Cheatham’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include teaches wherein a device-covering cloche is configured to be set down on the main body as is taught in Cheatham, in the device disclosed by Greer.
One would have been motivated to include teaches wherein a device-covering cloche is configured to be set down on the main body because Cheatham states “The cover will help keep the ka-bobs fresher and guarded from foreign objects, as well as the breath of a food handler when transporting the tray and loaded ka-bobs to a place of storage or use” (column 4, line 28). Therefore, including a cloche will prolong freshness and improve cleanliness of the food.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, in view of Cheatham, and further in view of Hermani (US 1863790 A), hereinafter Hermani.

Regarding claim 9, Greer, as modified by Kanbara, Sperl, and Cheatham, discloses the transporting and presentation device for a grate insert as claimed in claim 8. 

Greer, as modified by Kanbara, Sperl, and Cheatham, does not disclose wherein retention depressions for fixing the cloche on the device in the form of annular insert grooves or upper edges arranged on the main body or the insert ring.

However, Hermani teaches wherein retention depressions for fixing the cloche on the device in the form of annular insert grooves or upper edges arranged on the main body or the insert ring (“the base is provided with an annular groove 3” page 1, line 46).

    PNG
    media_image9.png
    567
    806
    media_image9.png
    Greyscale

In view of Hermani’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein retention depressions for fixing the cloche on the device in the form of annular insert grooves or upper edges arranged on the main body or the insert ring as is taught in Hermani, in the device as presently modified.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, in view of Cheatham, and further in view of Wangler (US 20140311361 A1), hereinafter Wangler.

Regarding claim 10, Greer, as modified by Kanbara, Sperl, and Cheatham, discloses the transporting and presentation device for a grate insert as claimed in claim 8. 

Greer, as modified by Kanbara, Sperl, and Cheatham, discloses wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable.

However, Wangler teaches wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable (“The cutting board 15 is associated with the cover 40, and is adapted to support the food 25 when it is cut, such as but not limited to cutting with a knife (not shown). The cutting board 15 includes an outer surface 150” paragraph [0048]).

    PNG
    media_image10.png
    441
    772
    media_image10.png
    Greyscale

In view of Wangler's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, the device as previously modified disclosed a cloche, but is silent on a chopping board. Wangler teaches a cloche including a chopping board. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, in view of Cheatham, in view of Wangler, and further in view of Brotz (US 6695299 B1), hereinafter Brotz.

Regarding claim 12, Greer, as modified by Kanbara, Sperl, Cheatham, and Wangler, discloses the transporting and presentation device for a grate insert as claimed in claim 10. 

Greer, as modified by Kanbara, Sperl, Cheatham,  and Wangler, does not disclose wherein the chopping board has an encircling drip groove.

However, Brotz teaches wherein the chopping board has an encircling drip groove (16).

    PNG
    media_image11.png
    386
    529
    media_image11.png
    Greyscale

In view of Brotz’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the chopping board has an encircling drip groove as is taught in Brotz, in the device as presently modified.
One would have been motivated to include wherein the chopping board has an encircling drip groove because Brotz states “The cutting board of this invention can be molded in one embodiment with a trough around its perimeter for the collection of fluids” (column 1, line 43). Therefore, including the groove will assist in the collection of fluids which will simplify cleaning.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, in view of Crawford, and further in view of McDermott.

Regarding claims 16 and 17, Greer, as modified by Kanbara, Sperl, and Cheatham, discloses the transporting and presentation device for a grate insert as claimed in claim 4. 

Greer, as modified by Kanbara, Sperl, and Cheatham, does not disclose wherein a heat-storage unit is inserted in the drip pan or beneath the drip pan.

However, McDermott teaches wherein a heat-storage unit is inserted in the main body (40).

In view of McDermott’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a heat-storage unit is inserted in the main body as is taught in McDermott, in the device as presently modified.
One would have been motivated to include wherein a heat-storage unit is inserted in the main body because McDermott states “the present invention is a heat retaining food service base for use with a plate carrying previously prepared food for maintaining the prepared food warm during an extended period of time” (column 2, line 50). Therefore, including the heat-storage unit will maintain the temperature of the food in the device as presently modified.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, in view of Cheatham, in view of Hermani, and further in view of Wangler.

Regarding claim 19, Greer, as modified by Kanbara, Sperl, Cheatham, and Hermani, discloses the transporting and presentation device for a grate insert as claimed in claim 9. 

Greer, as modified by Kanbara, Sperl, Cheatham, and Hermani, discloses wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable.

However, Wangler teaches wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable (“The cutting board 15 is associated with the cover 40, and is adapted to support the food 25 when it is cut, such as but not limited to cutting with a knife (not shown). The cutting board 15 includes an outer surface 150” paragraph [0048]).

In view of Wangler's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, the device as previously modified disclosed a cloche, but is silent on a chopping board. Wangler teaches a cloche including a chopping board. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, in view of Cheatham, in view of Hermani, and further in view of Thorpe (US 20050109772 A1), hereinafter Thorpe.

Regarding claim 21, Greer, as modified by Kanbara, Sperl, Cheatham, and Hermani, discloses the transporting and presentation device for a grate insert as claimed in claim 9. 

Greer, as modified by Kanbara, Sperl, Cheatham, and Hermani, does not disclose wherein the cloche contains a rotatable vent valve that allows to control the conduction of heat and steam from the cloche.



    PNG
    media_image12.png
    327
    855
    media_image12.png
    Greyscale

In view of Thorpe’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the cloche contains a rotatable vent valve that allows to control the conduction of heat and steam from the cloche as is taught in Thorpe, in the device as presently modified.
One would have been motivated to include wherein the cloche contains a rotatable vent valve that allows to control the conduction of heat and steam from the cloche because Thorpe states “some conventional containers do not include or do not accommodate a vent. As a result, steam can accumulate within the housing, and the cooked food item can become soggy due to excess moisture. Consequently, the appearance, texture and taste of the food item can be impaired” (paragraph [0004]). Therefore, including the rotatable vent will improve the texture of the food.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Kanbara, in view of Sperl, in view of Crawford, in view of McDermott, in view of Cheatham, and further in view of Wangler.

Regarding claim 22, Greer discloses a transporting and presentation device for a grate insert, the device comprising: 


Greer does not disclose:
an insert ring configured to be placed on a top of the main body, the insert ring having a plurality of grate-insert mounts each being elongated in a direction crossing a circumferential direction of the insert ring to receive the grate insert; 
a drip pan is releasably inserted into the central depression; 
a heat-storage unit is inserted in the drip pan or beneath the drip pan; 
one or more handles or recessed grips attached to the main body; 
a device-covering cloche configured to be set down on the main body; or 
a chopping board is insertable to an upper side of the cloche, 
wherein 
a protrusion and/or a mount are/is arranged in a center of the central depression, and 
an underside of the drip pan has a hollow portion for accommodating the protrusion or the mount in the central depression.

However, Kanbara teaches an insert ring configured to be placed on a top of the main body, the insert ring having a plurality of grate-insert mounts each being elongated in a direction crossing a circumferential direction of the insert ring to receive the grate insert (“the cutting-edge small protrusion 36 of the two-stage protrusion 34 formed at the lower tip of the trivet claw 33 fits into the positioning groove 38 provided in the trivet ring 31, so that the trivet claw portion 30 is positioned. At the same time, the rotation of the trivet claw portion 30 is stopped” paragraph [0015] of the translation).

In view of Kanbara’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an insert ring configured to be placed on 
One would have been motivated to include an insert ring configured to be placed on the main body, the insert ring having a plurality of grate-insert mounts each being elongated in a direction crossing a circumferential direction of the insert ring to receive the grate insert because Kanbara states “rotation of the trivet claw is stopped.” Therefore, including a mounting insert ring with grate insert mounts will improve stability by preventing sliding as compared to the mounting of Greer.

Greer, as modified by Kanbara, does not disclose:
a drip pan is releasably inserted into the central depression; 
a heat-storage unit is inserted in the drip pan or beneath the drip pan; 
one or more handles or recessed grips attached to the main body; 
a device-covering cloche configured to be set down on the main body; or 
a chopping board is insertable to an upper side of the cloche, 
wherein 
a protrusion and/or a mount are/is arranged in a center of the central depression, and 
an underside of the drip pan has a hollow portion for accommodating the protrusion or the mount in the central depression.

However, Sperl teaches: 
one or more handles or recessed grips attached to the main body (5a); and 
a drip pan releasably inserted into the central depression (6)

In view of Sperl’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
one or more handles or recessed grips attached to the main body; and 

One would have been motivated to include one or more handles or recessed grips attached to the main body because Sperl states “The lower dish section 5 has integrally formed or otherwise rigidly secured thereto, outstanding handle flange sections or portions 5a which enable the base to be grasped firmly from at least opposite or end portions thereof without danger of the hands of the attendant being burned” (column 2, line 27). Therefore, including handles will protect the user from burns.
One would have been motivated to include a drip pan releasably inserted into the central depression because Sperl states “all the drippings will be collected by the dish” (column 1, line 60). Therefore, including the drip pan will collect drippings from the food for more convenient disposal.

Greer, as modified by Kanbara and Sperl, does not disclose:
a heat-storage unit is inserted in the drip pan or beneath the drip pan; 
a device-covering cloche configured to be set down on the main body; or 
a chopping board is insertable to an upper side of the cloche, 
wherein 
a protrusion and/or a mount are/is arranged in a center of the central depression, and 
an underside of the drip pan has a hollow portion for accommodating the protrusion or the mount in the central depression.

However, Crawford teaches:
wherein a protrusion and/or a mount are/is arranged in the center of the central depression (Either of elements 16 or the raised central portion); and 
wherein an underside of the vessel has a hollow for accommodating the protrusion in the central depression (Elements 19 or within 17).

In view of Crawford’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:

wherein an underside of the vessel has a hollow for accommodating the protrusion in the central depression as is taught in Crawford, in the device as presently modified.
One would have been motivated to include:
wherein a protrusion and/or a mount are/is arranged in the center of the central depression; and 
wherein an underside of the vessel has a hollow for accommodating the protrusion in the central depression because Crawford states “Another object of the invention is to provide, in a device of the character set forth, means for preventing lateral slippage” (column 1, line 38). Therefore, including the protrusion and corresponding hollow in the central depression and drip pan of the device as modified will prevent lateral slippage of those elements.

Greer, as modified by Kanbara, Sperl, and Crawford, does not disclose:
a heat-storage unit is inserted in the drip pan or beneath the drip pan; 
a device-covering cloche configured to be set down on the main body; or 
a chopping board is insertable to an upper side of the cloche.

However, McDermott teaches wherein a heat-storage unit is inserted in the main body (40).

In view of McDermott’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a heat-storage unit is inserted in the main body as is taught in McDermott, in the device as presently modified.
One would have been motivated to include wherein a heat-storage unit is inserted in the main body because McDermott states “the present invention is a heat retaining food service base for use with a plate carrying previously prepared food for maintaining the prepared food warm during an extended period of time” (column 2, line 50). Therefore, including the heat-storage unit will maintain the temperature of the food in the device as presently modified. The examiner notes that inclusion in the main body would place the heat-storage unit beneath the drip pan in the device as presently modified.


a device-covering cloche configured to be set down on the main body; or 
a chopping board is insertable to an upper side of the cloche.

However, Cheatham teaches wherein a device-covering cloche is configured to be set down on the main body (“a clear cover 32 may be mounted over and supported on the top surface 18 of the tray” column 4, line 22).

In view of Cheatham’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include teaches wherein a device-covering cloche is configured to be set down on the main body as is taught in Cheatham, in the device disclosed by Greer.
One would have been motivated to include teaches wherein a device-covering cloche is configured to be set down on the main body because Cheatham states “The cover will help keep the ka-bobs fresher and guarded from foreign objects, as well as the breath of a food handler when transporting the tray and loaded ka-bobs to a place of storage or use” (column 4, line 28). Therefore, including a cloche will prolong freshness and improve cleanliness of the food.

Greer, as modified by Kanbara, Sperl, Crawford, McDermott, and Cheatham, does not disclose a chopping board is insertable to an upper side of the cloche.

However, Wangler teaches wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable (“The cutting board 15 is associated with the cover 40, and is adapted to support the food 25 when it is cut, such as but not limited to cutting with a knife (not shown). The cutting board 15 includes an outer surface 150” paragraph [0048]).

In view of Wangler's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein an upper side of the cloche has a chopping-board mount, Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, the device as previously modified disclosed a cloche, but is silent on a chopping board. Wangler teaches a cloche including a chopping board. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hitch (US 4703746 A) “Another object of the present invention is to provide an adjustable shutter grate that is easily moved between fully open and fully closed positions and which is easily removed for transporting the food from the grill to the serving table or for cleaning” column 1, line 49
Hysen (US 4182405 A) “These inserts are disclosed as either masses which have relatively high heat capacities or which consist of substances which have a phase change at approximately the temperature to be maintained, so as to utilize the heat of transformation of the respective materials in achieving temperature maintenance” abstract

    PNG
    media_image13.png
    229
    586
    media_image13.png
    Greyscale

Rickmeier (US 3861565 A) “The inner body member 12 is supported by a precisely positioned within the outer body member by an upwardly-extending bulge 14 in the bottom of said outer body member 10 which engages a matching dimple 16 in the bottom of the inner body member 12. The bulge 14 and the dimple 16 have the same radius of curvature, but the dimple 16 substends a smaller arc length so as to provide a predetermined amount of air space 18 between the bottom of the inner body member 12 and the bottom of the outer body member 10. The inner body member 12 is shaped and dimensioned to provide approximately the same amount of air space in the gap 20 between the upstanding sides of the outer body member 10 and the inner body member 12. The two air gaps 18 and 20 taken together comprise an air insulating chamber which separates the inner body member 12 from the outer body member 10” column 2, line 13

    PNG
    media_image14.png
    364
    451
    media_image14.png
    Greyscale

Jones (US 6994334 B2) 

    PNG
    media_image15.png
    530
    765
    media_image15.png
    Greyscale

Rose (US 20200077842 A1) 

    PNG
    media_image16.png
    362
    368
    media_image16.png
    Greyscale

Lutzler (US 1650634 A) 

    PNG
    media_image17.png
    613
    441
    media_image17.png
    Greyscale

Hobson (US 2411993 A) Combination Broiler and Server for Domestic Ranges

    PNG
    media_image18.png
    205
    363
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    256
    268
    media_image19.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799